FILED
                             NOT FOR PUBLICATION                            MAR 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ASSAF MOUHANNA,                                   No. 09-71937

               Petitioner,                        Agency No. A077-393-085

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Assaf Mouhanna, a native and citizen of Lebanon, petitions for review of the

Board of Immigration Appeals’ (“BIA”) denial of his motion to reconsider. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny the petition for review.

      The BIA acted within its discretion in denying Mouhanna’s motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior order. See 8 C.F.R. § 1003.2(b)(1).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71937